UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 22, 2012 VILLAGE BANK AND TRUST FINANCIAL CORP. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 0-50765 (Commission File Number) 16-1694602 (IRS Employer Identification No.) 15521 Midlothian Turnpike Midlothian, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (804) 897-3900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. Village Bank and Trust Financial Corp. (the “Company”) held its 2012 Annual Meeting of Shareholders on May 22, 2012 at the Village Bank at Watkins Centre, 15521 Midlothian Turnpike, Midlothian, Virginia (the “Annual Meeting”).A quorum of shares was present at the Annual Meeting, consisting of a total of 3,318,545 shares.At the Annual Meeting, the shareholders of the Company elected four directors to serve for three-year terms, approved an advisory vote on the Company’s executive compensation and ratified the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for 2012.The voting results for each proposal were as follows: Proposal 1 To elect four directors for a term of three years each: Broker For Withheld Non-Vote Donald J. Balzer, Jr. Michael A. Katzen Michael L. Toalson O. Woodland Hogg, Jr. Proposal 2 To approve, in an advisory (non-binding) vote, the executive compensation disclosed in the Proxy Statement: Broker For Against Abstain Non-Vote Proposal 3 To ratify the appointment of BDO USA, LLP, as the Company’s independent registered public accounting firm for 2012: For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VILLAGE BANK AND TRUST FINANCIAL CORP. (Registrant) Date:May 24, 2012 By: /s/ C. Harril Whitehurst, Jr. C. Harril Whitehurst, Jr. Senior Vice President and CFO
